Citation Nr: 1147221	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-38 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residual weakness, status post dislocation of the right shoulder, major, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007, St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for residual weakness, status post dislocation of the right shoulder, major.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his December 2008 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.  In July 2011, the Veteran was sent a letter to an address with a 32571 zip code, notifying him that he had a Travel Board hearing scheduled for September 13, 2011.  That letter was returned as undeliverable.  However, prior to sending the July 2011 notice letter, the RO printed out a Florida Department of Corrections, Corrections Offender Network, Supervised Population Information Detail Statement that, in pertinent part, listed the Veteran's current verified permanent address at a zip code in 32583.  The street mailing address was also different.  It appears that the Veteran did not receive the letter notifying him that he had a Travel Board hearing scheduled for September 13, 2011, because the notice letter was misaddressed.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704 . Notice of the hearing should be mailed to his verified address of record and to his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


